      Case: 1:20-cv-02330 Document #: 1 Filed: 04/15/20 Page 1 of 5 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS                 )
AND DECORATORS PENSION FUND,                     )
TRUSTEES OF THE CHICAGO PAINTERS                 )
AND DECORATORS HEALTH AND                        )
WELFARE FUND, TRUSTEES OF THE                    )
CHICAGO PAINTERS AND DECORATORS                  )
DEFERRED SAVINGS FUND, TRUSTEES OF               )
THE CHICAGO PAINTERS AND                         )      No. 20 CV 2330
DECORATORS APPRENTICESHIP FUND,                  )
TRUSTEES OF THE CHICAGO PAINTERS                 )
AND DECORATORS SCHOLARSHIP FUND,                 )      Judge
AND TRUSTEES OF THE CHICAGO                      )
PAINTERS AND DECORATORS JOINT                    )
COOPERATION TRUST FUND,                          )
                                                 )
                            Plaintiffs,          )      Magistrate Judge
                                                 )
                                                 )
       v.                                        )
                                                 )
CENTRAL PAINTING, INC.,                          )
an Indiana corporation,                          )
                                                 )
                            Defendant.           )

                                          COMPLAINT

       Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS

PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS

HEALTH AND WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their

attorneys, Donald D. Schwartz, James R. Anderson, Brian C. James, Grant R. Piechocinski and

                                                                                         1
       Case: 1:20-cv-02330 Document #: 1 Filed: 04/15/20 Page 2 of 5 PageID #:2




ARNOLD AND KADJAN LLP , complain against Defendant CENTRAL PAINTING, INC., an

Indiana corporation, as follows:

                                             COUNT I

                                      Jurisdiction and Venue

       1.      Jurisdiction of this cause is based on Section 502 of the Employee Retirement

Security Act of 1974, 29 U.S.C. §§ 1132, 1145 (“ERISA”), as amended, and 28 U.S.C. § 1331.

       2.      The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. §

1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

                                            The Parties

       3.      The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND

DECORATORS HEALTH AND WELFARE FUND, TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF

THE CHICAGO PAINTERS AND DECORATORS SCHOLARSHIP FUND, and TRUSTEES

OF THE CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND

(“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

       4.      The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council #14 and its affiliated locals (the

“Union”) and certain employer associations whose employees are or were covered by one or more

collective bargaining agreements with the Union.

       5.      The Funds are maintained and administered in accordance with and pursuant to the

provisions of the National Labor Relations Act, 29 U.S.C. Section 186, et seq., as amended,

ERISA, 29 U.S.C. Section 1001, et seq., and also pursuant to the terms and provisions of the
                                                                                              2
      Case: 1:20-cv-02330 Document #: 1 Filed: 04/15/20 Page 3 of 5 PageID #:3




collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which

established the Funds.

       6.      Defendant CENTRAL PAINTING, INC. (“CENTRAL PAINTING”), an Indiana

corporation, is an employer engaged in an industry affecting commerce which entered into a

collective bargaining agreements (“Labor Agreement”) with the Union on or about August 11,

1998, whereby CENTRAL PAINTING agreed to be bound by the provisions of the Labor

Agreement and any subsequent agreements negotiated between the Union and certain employer

associations. A copy of the Labor Agreement is attached as “Exhibit A.”

                                         The Agreements

       7.      Pursuant to the provisions of the Labor Agreement, CENTRAL PAINTING is

bound to the Trust Agreements and is required to make periodic contributions to the Funds for

each hour worked by its bargaining unit employees working within the occupational and

jurisdictional scope described therein at the rate and in the manner specified by the Labor

Agreement and the Trust Agreements. In addition, CENTRAL PAINTING is required to make

contributions to the Funds measured by hours worked by subcontractors performing painters’ or

tapers’ work who fail to make contributions to the Funds.

       8.      Under the terms of the Labor Agreement and Trust Agreement to which it is bound,

CENTRAL PAINTING is required to submit all necessary books and records to Plaintiffs’ auditor

for the purpose of determining whether or not CENTRAL PAINTING is in compliance with its

obligation to contribute to the Funds.       In addition, the Labor Agreement and the Trust

Agreements require CENTRAL PAINTING to pay liquidated damages, interest, auditors’ fees,

and all attorneys’ fees and court costs incurred by the Funds in the collection process.




                                                                                             3
       Case: 1:20-cv-02330 Document #: 1 Filed: 04/15/20 Page 4 of 5 PageID #:4




                                            The Claim

       9.      Based upon a fringe benefit fund contribution compliance for the period from

January 1, 2016 through October 31, 2019, CENTRAL PAINTING has breached the provisions of

the Labor Agreement and Trust Agreement by failing to pay all of the required contributions

amounts owed for this period.

       10.     Plaintiffs have been required to employ the undersigned attorneys and their law

firm to collect the monies that may be found to be due and owing from CENTRAL PAINTING.

       11.     CENTRAL PAINTING is obligated to pay the attorneys’ fees and court costs

incurred by the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C.

Section 1132(g)(2)(D).

       12.     Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

               (i)     interest on the unpaid contributions; or

               (ii)    liquidated damages provided for under the Trust Agreements not in excess

                       of 20% of the amount that is due.

       WHEREFORE, Plaintiffs pray for relief as follows:

             A. That judgment be entered in favor of Plaintiffs and against Defendant in the

                amount shown to be due on an audit for the period of January 1, 2016 through

                October 31, 2019.

             C. This Court enjoin CENTRAL PAINTING from violating the terms of the

                collective bargaining agreement and Trust Agreement by failing to make timely

                payments to the Funds and CENTRAL PAINTING be ordered to resume making

                those payments.


                                                                                              4
      Case: 1:20-cv-02330 Document #: 1 Filed: 04/15/20 Page 5 of 5 PageID #:5




            D. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

               costs incurred in the prosecution of this action, together with liquidated damages

               in the amount of 20%, all as provided in the applicable agreements and ERISA

               Section 502(g)(2).

            E. This Court grant Plaintiffs such other and further relief as it may deem appropriate

               under the circumstances.



                                            Respectfully submitted,

                                            TRUSTEES OF THE CHICAGO PAINTERS
                                            AND DECORATORS PENSION FUND, et al.,


                                             By: _/s/ Grant R. Piechocinski
                                                     One of their Attorneys


DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES
GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                                                                 5
